IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE               FILED
                         JANUARY SESSION, 1998          February 11, 1998

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
STATE OF TENNESSEE,              )   C.C.A. NO. 01C01-9612-CC-00522
                                 )
           Appellee,             )
                                 )   VAN BUREN COUNTY
                                 )
V.                               )
                                 )   HON. CHARLES D. HASTON, JUDGE
JAMES RONALD JONES,              )
                                 )
           Appe llant.           )   (POST-C ONVIC TION)




FOR THE APPELLANT:               FOR THE APPELLEE:

JAME S RO NALD JON ES, pro se    JOHN KNOX WALKUP
1102 4-074 , Shelb y Unit        Attorney General & Reporter
P.O. Box 34550
Memphis, TN 38184-0550           ELIZABETH B. MARNEY
                                 Assistant Attorney General
                                 2nd Floor, Cordell Hull Building
                                 425 Fifth Avenue North
                                 Nashville, TN 37243

                                 WILLIAM M. LOCKE
                                 District Attorn ey Ge neral
                                 111 Professional Building
                                 McMinnville, TN 37110




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
       The Petitioner, James Ronald Jones, appeals the order of the Van Buren

Circu it Court dismissing his pro se petition for post-conviction relief. The trial court

found that the pe tition was filed outside th e statute o f limitations. W e affirm the

judgm ent of the tria l court.



       From the rec ord on appe al, it appears that Petitioner was convicted of arson

in Van Buren County in October, 1989 following a plea of guilty. At the time of his

guilty plea, there was a three-year statute of limitations for filing post-conviction

petitioners pursuant to Tennessee Code Annotated section 40-30-102 (repealed

1995). Therefore, Petitioner had until October, 1992 in which to timely file a petition

for post-conviction relief. However, Petitioner did not file his petition for p ost-

conviction relief until Ma y 10, 199 6. The tria l court sub seque ntly dismissed the

petition be cause it was time -barred.



       Petitioner relies on this Court’s decision in Arnold C arter v. State , C.C.A. No.

03C01-9509-CC-00270, Monro e Cou nty (Ten n. Crim. A pp., Knoxville, July 11,

1996), holding that the new Post-Con viction Procedu re Act, effective May 10, 1995,

granted an ad ditiona l one-y ear pe riod, un til May 1 0, 199 6, to file a post-conviction

petition. Howe ver, ou r supre me c ourt re verse d this Cour t’s decision in Carter. See

Carter v. State, 952 S.W.2d 417 (T enn. 19 97); see also Tenn. Code Ann. § 40-30-

201 et seq. In Carter, our sup reme c ourt held the followin g:

       [The new Act] is not intended to revive claims that were barred by the
       previous statute of lim itations. W e agree w ith the view th at the statu te
       was intended to restrict the tim e and o pportu nity to seek post-conviction
       relief. Clearly, this purpose is not served by a statutory construction



                                            -2-
       that allows ad ditional time and op portunity for petitioners whose claims
       are alrea dy barred by the prior statute of lim itations.


Carter v. State, 952 S.W .2d at 420. Th erefore, “petitioners for whom the statute of

limitations expired prior to the effective date of the new Act, i.e., May 10, 1995, do

not have an additional year in which to file petitions for post-conviction relief.” Id. at

418.



       According ly, we conclude that the trial court correctly found that the petition

was barred by the statue of limitations, and therefore, a summary dismissal of the

petition wa s appro priate. Te nn. Co de Ann . § 40-30 -206(b).



       The judgment of the trial court is affirmed.



                                  ____________________________________
                                  THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
DAVID H. WELLES , Judge


___________________________________
JERRY L. SMITH, Judge




                                           -3-